Title: To Benjamin Franklin from the Prince de Soubise, 27 September 1783
From: Soubise, Charles de Rohan, maréchal prince de
To: Franklin, Benjamin


          
            27. 7bre. 1783
          
          C’est avec grand plaisir, Monsieur, que j’ai l’honneur de vous envoier une permission de chasse pour Monsieur votre petit fils, et je la renouvellerai dans quelque tems, quoique l’année soit bien peu favorable.
          J’ai l’honneur d’etre avec les sentiments les plus distingues, Monsieur, Votre tres humble et tres obeissant Serviteur
          
            Le M. P. de Soubise
          
         
          Notation: Le M. P. de Soubise 17 7bre ’83
        